—Order and judgment unanimously affirmed without costs. Memorandum: Supreme Court properly denied the application seeking a stay of arbitration and granted the cross application to compel arbitration. The collective bargaining agreement defines an arbitrable grievance as “a claim by any member of the bargaining unit based on a violation of any of the specific and express provisions of this Agreement.” Respondent Wayne-Finger Lakes Educators’ Association submitted a grievance concerning petitioners’ scheduling of a work day prior to Labor Day in violation of an express provision in the collective bargaining agreement. We conclude that the parties agreed “ ‘by the terms of their particular arbitration clause to refer their differences in this specific area to arbitration’ ” (Matter of Board of Educ. [Watertown Educ. Assn.], 93 NY2d 132, 138, quoting Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509, 513). (Appeal from Order and Judgment of Supreme Court, *751Wayne County, Sirkin, J. — Arbitration.) Present — Green, A. P. J., Hayes, Wisner and Balio, JJ.